Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 9, 2007 CERIDIAN CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-15168 41-1981625 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 3311 East Old Shakopee Road, Minneapolis, Minnesota 55425 (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (952) 853-8100 No Change (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note As previously disclosed, on May 30, 2007, Ceridian Corporation, a Delaware corporation (Ceridian), Foundation Holdings, Inc., a Delaware corporation (Foundation Holdings), and Foundation Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Foundation Holdings (Merger Sub), entered into an Agreement and Plan of Merger (as amended on July 30, 2007, the Merger Agreement). On November 9, 2007 at7:47 a.m. Eastern Standard Time (the Effective Time), Ceridian completed its merger with Merger Sub (the Merger) pursuant to the terms of the Merger Agreement. Foundation Holdings is indirectly owned by Fidelity National Financial, Inc., entities affiliated with Thomas H. Lee Partners, L.P. and other co-investors. Pursuant to terms of the Merger Agreement, at the Effective Time, each share of each share of common stock, par value $0.01 per share of Ceridian issued and outstanding immediately prior to the effective time of the Merger (the Ceridian Common Stock) was cancelled and automatically converted into the right to receive $36, without interest and less any applicable withholding taxes, and Ceridian became a wholly owned subsidiary of Foundation Holdings. Item 3.01.Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. In connection with the completion of the Merger, on November 9, 2007, Ceridian notified the New York Stock Exchange (the NYSE) that each share Ceridian Common Stock had been cancelled and automatically converted into the right to receive $36 in cash, without interest and less any applicable withholding taxes, and requested that the NYSE file with the Securities and Exchange Commission an application on Form 25 to report that the Ceridian Common Stock is no longer listed on the NYSE. Item 3.03.Material Modification to Rights of Security Holders. Pursuant to the Merger Agreement, at the Effective Time each share of Ceridian Common Stock was cancelled and automatically converted in to the right to receive $36, without interest and less any applicable withholding taxes. Item 5.01.Changes in Control of Registrant. On November 9, 2007 at 7:47 a.m.
